AFFIRMED as MODIFIED and Opinion Filed October 6, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01091-CR
                               No. 05-21-01092-CR
                               No. 05-21-01093-CR
                               No. 05-21-01094-CR
                               No. 05-21-01095-CR
           RUBEN ALEJANDRO MORENO-MURIEL, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee
              On Appeal from the 204th Judicial District Court
                           Dallas County, Texas
      Trial Court Cause Nos. F20-00535-Q, F20-82003-Q, F20-82004-Q,
                        F17-41680-Q, F17-10464-Q

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                           Opinion by Justice Reichek
      Ruben Alejandro Moreno-Muriel appeals his convictions for five offenses:

aggravated assault with a deadly weapon, manufacture/delivery of a controlled

substance, credit card abuse, and two criminal violations of the motor-fuel-tax

provisions of the Texas Tax Code. In 2019, appellant pleaded guilty to the first two

offenses and, pursuant to a plea bargain agreement, was sentenced to a five-year

term of deferred adjudication community supervision for each offense. In 2020,

appellant was indicted for the remaining three offenses. The State moved to
adjudicate appellant’s guilt of the assault and controlled substance offenses based,

in part, on his commission of the new offenses.

      In 2021, appellant pleaded guilty to the new offenses without the benefit of a

plea agreement. Appellant additionally pleaded true to the motions to adjudicate. A

consolidated trial before the court without a jury was conducted on the issue of

punishment. After hearing the evidence, the trial court sentenced appellant to two

years in prison for the credit card abuse offense and ten years in prison for each of

the remaining offenses. All five sentences were ordered to run concurrently.

      On appeal, appellant’s court-appointed appellate counsel has filed a brief in

which she concludes there are no arguable points of error and the appeal is wholly

frivolous and without merit. She has also filed an accompanying motion to withdraw

as appointed counsel. When an appellate court receives an Anders brief asserting no

arguable grounds for appeal exist, we must determine that issue independently by

conducting our own review of the record. See Anders v. California, 386 U.S. 738,

744 (1967) (emphasizing that the reviewing court, and not appointed counsel,

determines, after full examination of proceedings, whether the case is “wholly

frivolous”); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991)

(quoting Anders). If we conclude, after conducting an independent review, that

“appellate counsel has exercised professional diligence in assaying the record for

error” and agree the appeal is frivolous, we should grant counsel’s motion to

withdraw and affirm the trial court’s judgment. In re Schulman, 252 S.W.3d 403,

                                        –2–
409 (Tex. Crim. App. 2008); Meza v. State, 206 S.W.3d 684, 689 (Tex. Crim. App.

2006).

      The brief before us meets the requirements of Anders. It presents a

professional evaluation of the record showing why there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.]

1978) (determining whether brief meets requirements of Anders). We advised

appellant by letter of his right to file a pro se response and appellant did not file a

response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014)

(appellant has right to file pro se response to Anders brief filed by counsel).

      Although not an arguable issue, the State notes the trial court’s judgments in

two of the causes do not accurately reflect the statute for the offense of which

appellant was convicted. This Court has the power to modify a judgment to make

the record speak the truth when we have the necessary information before us to do

so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.–Dallas 1991, pet.

ref’d). Accordingly, we modify the trial court’s judgments in the following manner:

in trial court cause number F20-82003-Q, the “Statute for Offense” portion of the

judgment is modified to state “162.403(34), 162.405(e) Tax Code” and in trial court

cause number F20-82004-Q the “Statute for Offense” portion of the judgment is

modified to state “162.403(31), 162.405(e) Tax Code.” We grant counsel’s motion

to withdraw and, as reformed, we affirm the trial court’s judgments.

                                         –3–
                            /Amanda L. Reichek/
                            AMANDA L. REICHEK
                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

211091F.U05




                          –4–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RUBEN ALEJANDRO MORENO-                      On Appeal from the 204th Judicial
MURIEL, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F20-00535-Q.
No. 05-21-01091-CR          V.               Opinion delivered by Justice
                                             Reichek. Justices Schenck and
THE STATE OF TEXAS, Appellee                 Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered October 6, 2022




                                       –5–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RUBEN ALEJANDRO MORENO-                      On Appeal from the 204th Judicial
MURIEL, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F20-82003-Q.
No. 05-21-01092-CR          V.               Opinion delivered by Justice
                                             Reichek. Justices Schenck and
THE STATE OF TEXAS, Appellee                 Goldstein participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      The “Statute for Offense” portion of the judgment is MODIFIED to
      state “162.403(34), 162.405(e) Tax Code.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered October 6, 2022




                                       –6–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RUBEN ALEJANDRO MORENO-                      On Appeal from the 204th Judicial
MURIEL, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F20-82004-Q.
No. 05-21-01093-CR          V.               Opinion delivered by Justice
                                             Reichek. Justices Schenck and
THE STATE OF TEXAS, Appellee                 Goldstein participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      The “Statute for Offense” portion of the judgment is MODIFIED to
      state “162.403(31), 162.405(e) Tax Code.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered October 6, 2022




                                       –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RUBEN ALEJANDRO MORENO-                      On Appeal from the 204th Judicial
MURIEL, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F17-41680-Q.
No. 05-21-01094-CR          V.               Opinion delivered by Justice
                                             Reichek. Justices Schenck and
THE STATE OF TEXAS, Appellee                 Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered October 6, 2022




                                       –8–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RUBEN ALEJANDRO MORENO-                      On Appeal from the 204th Judicial
MURIEL, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F17-10464-Q.
No. 05-21-01095-CR          V.               Opinion delivered by Justice
                                             Reichek. Justices Schenck and
THE STATE OF TEXAS, Appellee                 Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered October 6, 2022




                                       –9–